NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2455-18T3

LESTER ALFORD,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                    Submitted November 9, 2020 – Decided February 3, 2021

                    Before Judges Messano and Hoffman.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Lester Alford, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Suzanne Davies, Deputy Attorney
                    General, on the brief).

PER CURIAM
       Lester Alford, an inmate at New Jersey State Prison in Trenton, appeals

from the Department of Corrections (DOC) decision denying him back pay and

work credits, after his housing and work assignments were changed in response

to security concerns. In a prior appeal in this matter, we concluded the record

lacked "sufficient documentation to perform a meaningful review of the DOC's

decision". Alford v. N.J. Dep't of Corr., No. A-4959-15 (App. Div. April 17,

2018) (slip op. at 5). We therefore vacated and remanded, with instructions for

the DOC to "address Alford's arguments regarding his claimed entitlement to

reinstatement to his prior work assignment, back pay, and work time credits."

Id. at 6.

       On December 12, 2018, the DOC issued a written Remand Response

addressing Alford's arguments and again denying his request for relief. Alford

appealed, arguing the DOC denied him "due process" and "fairness throughout

the process." We affirm.

                                       I

       From February 16, to May 17, 2016, Alford's housing and work

assignments were located on North Unit 2A, where he worked as a barber seven

days a week and earned $2.50 per day. On May 17, 2016, Alford was removed

from his general population housing unit on Unit 2A, in the North compound,


                                                                       A-2455-18T3
                                      2
and placed in TCC (temporary closed custody) with several other inmates, at the

request of the Administrator, due to security concerns. The next day, Alford's

housing assignment was changed to the West 1 Unit. Because there was no

available barber position on West 1 Unit, Alford was assigned to Cell Sanitation,

which paid him $1.40 a day. On July 11, 2016, within two months of his housing

reassignment, Alford was assigned a barber position on his new housing unit.

      Following remand, the DOC reconsidered Alford's request, and again

denied him back pay and work credits. In its Remand Response, the DOC

explained that Alford and several other inmates were removed from the North

Unit and placed on TCC at the discretion of the DOC, pursuant to N.J.A.C.

10A:5-7.1, because of security concerns that implicated Alford and certain other

inmates.   Alford was not the subject of a disciplinary charge nor was he

"removed from [his] unit for punitive reasons." The DOC further explained that

Alford and the other inmates placed on TCC status were then "moved to another

general population housing unit, based on the operational needs and availability

in the institution." Because Afford was not removed from his work assignment

based on a disciplinary charge, the DOC concluded he was not entitled to back

pay or work credits.

                                       II


                                                                         A-2455-18T3
                                       3
      Our review of administrative actions is "severely limited." George Harms

Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994) (citation omitted).

Accordingly, "our role is limited to determining: (1) whether the agency's

decision conforms with relevant law; (2) whether the decision is supported by

substantial credible evidence in the record; and (3) whether, in applying the law

to the facts, the administrative agency clearly erred in reaching its conclusion."

Conley v. Dep't of Corrections, 452 N.J. Super. 605, 613 (App. Div. 2018)

(citing In re Stallworth, 208 N.J. 182, 194 (2011)).

      Alford argues that N.J.A.C. 10A:13-4.2 and the DOC Inmate Handbook

provide for him to receive back pay and work credits because he was not the

subject of an institutional infraction nor did he create the problem that resulted

in his removal from his job. We disagree.

      Even though an inmate does not have a liberty interest in a particular work

assignment, under N.J.A.C. 10A:13-4.2(d), an inmate is entitled to back pay and

work credits when he cannot report to work as "a result of an issue or incident

that is beyond their control, such as but not limited to, weather-related

conditions, staff or equipment unavailability, or when reduced activities or a

lockdown has been declared." Further, under N.J.A.C. 10A:13-4.2(e), an inmate

is entitled to back pay and work credits for any days missed from work in those


                                                                          A-2455-18T3
                                        4
cases where the inmate is withheld from work pending a disciplinary hearing

adjudication that results in a not guilty decision. None of those scenarios

occurred here as Alford was not removed from the North compound and his

barber position as the result of a disciplinary charge where he was later found

not guilty. Instead, due to security concerns, the DOC removed Alford and

several other inmates from the North Unit and placed them in TCC to protect

the security and control of the prison.

      Alford's argument on appeal assumes that an inmate's work assignment

cannot be changed or rescinded absent misconduct. To the contrary, it is well

settled that inmates do not have a liberty interest in any particular job or wage

that can be earned by performing a prison work assignment. Lorusso v. Pinchak,

305 N.J. Super. 117, 119 (App. Div. 1997) (citing James v. Quinlan, 866 F.2d

627, 629 (3d Cir. 1989)). Because of the unique circumstances that attend the

administration of prisons, the classification of inmates, including the type of

prison job they may be assigned, is left to the sound discretion of the DOC.

Jenkins v. Fauver, 108 N.J. 239, 253 (1987).         The desires of inmates for

particular assignments, even if reasonable, "cannot always be equated with

constitutionally-protected liberty interests." Ibid. "To obtain a protected right,"

an inmate must have "a legitimate claim of entitlement," not just "a unilateral


                                                                           A-2455-18T3
                                          5
expectation." White v. Fauver, 219 N.J. Super. 170, 179-80 (App. Div. 1987).

Because Alford had no liberty interest in remaining in a particular prison work

assignment, the modification of his assignment did not provide him a basis for

asserting a viable claim for relief.

      Alford also places mistaken reliance on the DOC Inmate Handbook, which

states, "Upon release from close custody an inmate who is found not guilty will

be returned to his current job assignment, and resume being paid at his current

rate." This provision likewise has no application in this case as Alworth was

not charged with any infractions.

      In summary, Afford is not entitled to back pay or work credits under

N.J.A.C. 10A:13-4.2(d) and (e) or the Inmate Handbook because he was

removed from his work assignment due to security concerns. We find no basis

to disturb the decision denying Alford's claim for back pay and work credits.

      Affirmed.




                                                                        A-2455-18T3
                                       6